DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 of the amendment, filed December 30, 2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US Pat. No. 2,827,261 to Parker et al.  It is noted that the amendment to claim 1 adds limitations similar to those found in now canceled claim 17 and that, because claims 2-15 and 18-20 did not previously depend from claim 17, these are, in effect, new claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 2,827,261 to Parker et al.
   
Regarding claim 1, Parker teaches a dual impeller comprising: 
a hub (16) configured to rotate about a rotation axis; a plurality of first blades (17) which are disposed on a first surface of the hub along a circumferential direction of the hub (Fig. 1-2); 
a first shroud (31) which is mounted on the plurality of first blades to cover the plurality of first blades (Fig. 1-2); and 
a plurality of second blades (30) which are disposed on a first surface of the first shroud along a circumferential direction of the first shroud (Fig. 1-2),
wherein a first angle formed between adjacent first blades (Fig. 2), with the rotation axis as a vertex of the first angle (Fig. 1-2), is smaller than a second angle formed between adjacent second blades, with the rotation axis as a vertex of the second angle (as can be seen from Fig. 2, wherein second blades 30 are spaced further apart in a circumferential direction than first blades 17 which would result in a larger angular separation between the second blades).
Regarding claims 13, 14, 15, and 18, Parker teaches the dual impeller of claim 1 (as set forth above), wherein a number of the plurality of first blades and a number of the plurality of second blades are different from each other (Fig. 2) (claim 13),
wherein the number of the plurality of first blades is greater than the number of the plurality of second blades (Fig. 2) (claim 14),
wherein the plurality of second blades are provided farther away from the rotation axis than the plurality of first blades (Fig. 1-2) (claim 15),
wherein adjacent first blades are spaced apart from each other by a first predetermined distance, and wherein adjacent second blades are spaced apart from each other by a second predetermined distance different from the first predetermined distance (Fig. 2) (claim 18),
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 2,827,261 to Parker et al in view of US Pat. No. 2,647,685 to Srogi.
Regarding claim 2, Parker teaches the dual impeller of claim 1 (as set forth above), but fails to teach a second shroud which is mounted on the plurality of second blades to cover the plurality of second blades.
Srogi teaches an impeller with a second shroud (41) which is mounted on a plurality of second blades to cover the plurality of second blades (Fig. 1-2).
Srogi also teaches that adding additional shrouds provides additional rigidity to the impeller which in turn maintains the desired position of the impeller vanes (col. 5, ll. 49-67).
Parker also teaches an impeller with concentric rows of vanes, already featuring one shroud (31).  Because of the similarity between the structure and function of the impellers of Parker and Srogi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Parker by adding an additional shroud to the second blades 
Regarding claims 3-15, 19, and 20, Parker in view of Sroji teaches, the dual impeller of claim 2 (as set forth above), 
further comprising: a plurality of first flow paths defined by the hub, the plurality of first blades and the first shroud (Parker Fig. 1-2), and a plurality of second flow paths defined by the first shroud, the plurality of second blades and the second shroud (Parker Fig. 1-2) (claim 3),
wherein inlets of the plurality of first flow paths and inlets of the plurality of second flow paths are disposed at an end of the hub (Parker Fig. 1-2), and wherein outlets of the plurality of first flow paths and outlets of the plurality of second flow paths are open in a radial direction of the dual impeller (Parker Fig. 1-2) (claim 4),
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths are open in a direction parallel to the rotation axis (Parker Fig. 1-2) (claim 5),
wherein the outlets of the plurality of first flow paths and the outlets of the plurality of second flow paths are open radially along the circumferential direction of the hub (Parker Fig. 1-2) (claim 6),
wherein the outlets of the plurality of first flow paths are disposed farther from the end of the hub than the outlets of the plurality of second flow paths along the direction parallel to the rotation axis (Parker Fig. 1) (claim 7),
wherein the inlets of the plurality of first flow paths surround the end of the hub (Parker Fig. 1-2) (claim 8),
wherein the inlets of the plurality of second flow paths surround the plurality of first flow paths (Parker Fig. 1-2) (claim 9),
wherein the inlets of the plurality of first flow paths and the inlets of the plurality of second flow paths form concentric circles (Parker Fig. 1-2) (claim 10),

wherein the first operation region is a first speed operation region and the second operation region is a second speed operation region, the second speed being faster than the first speed  (inherent due to having the claimed structure) (claim 12),
wherein in response to a surge occurring in the plurality of second flow paths, a fluid is compressed in the plurality of first flow paths for the dual impeller to operate without effects of the surge speed (inherent due to having the claimed structure) (claim 19),
wherein in response to a choke occurring in the plurality of first flow paths, a fluid is compressed in the plurality of second flow paths for the dual impeller to operate without effects of the choke (inherent due to having the claimed structure) (claim 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745